REASONS FOR ALLOWANCE

The following is an examiner's statement of reasons for allowance: 
Claims 1-4 , 6-12, 16-19 and 22 are allowed over the prior art of record , Lill et al. (Pub No: US 2014/0132418 A1) ,  Doerner et al. (Pub No: US 2019/0097833 Al) , and  Bellinger et al. (Pub No: US 2012/0084997 Al).
The prior art of record does not disclose limitations of “ a processor in communication with the operational detector to determine when the appliance has completed the operation cycle when a difference between a current level of the operational feedback determined by the operational detector and a previous level of the operational feedback determined by the operational detector is greater than a predefined threshold difference for a predetermined period of time and to generate after the predetermined period of time has transpired a notification message that is sent to the mobile endpoint device when the appliance has completed the operation cycle, wherein the previous level of the operational  feedback comprises a continuous average of previous levels of the operational feedback, wherein the difference is determined from a current value of the vibration level of the current level of the operational feedback as compared to an average level of vibrations of the previous level of the operational feedback, or a current decibel value of the decibel level of the current level of the operational feedback as compared to an average level of decibels of the previous level of the operational feedback.” as recited in Applicant's Claims 1-4 , 6-12, 16-19 and 22. 
Claims 1-4 , 6-12, 16-19 and 22 of the instant application are allowed over said prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIA KHURSHID whose telephone number is (571)272-5942. The examiner can normally be reached on Monday-Friday 8:45 AM - 5:15 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Examiner, Art Unit 2455

/DAVID R LAZARO/Primary Examiner, Art Unit 2455